          Case 2:17-cv-01249-JPD Document 89 Filed 10/17/18 Page 1 of 1




                     United States District Court
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE



 KYONG OK YU, et al.,                              JUDGMENT IN A CIVIL CASE
                Plaintiffs,                        CASE NUMBER: C17-1249-JPD

         v.

 FIVE BOARS, LLC, et al.,

                 Defendants.




       Jury Verdict. This action came before the Court for a trial by jury. The issues have been
       tried and the jury has rendered its verdict.

 X     Decision by Court. This action came to consideration before the Court. The issues have
       been considered and a decision has been rendered.

THE COURT HAS ORDERED THAT

      Judgment is entered after trial in favor of plaintiffs and against defendants in the total
amount of $198,721, plus attorney’s fees and costs, as set forth in the Court’s Memorandum
Opinion dated October 17, 2018.

       Dated this 17th day of October, 2018.



                                                       WILLIAM M. McCOOL
                                                         Clerk


                                      s/ Tim Farrell
                                      Deputy Clerk
